Exhibit 10.7


RAYTHEON 2010 STOCK PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT
(Non U.S. Persons)


This Restricted Stock Unit Award Agreement, dated as of         (the “Award
Date”) is between Raytheon Company (the "Company"), and        , an employee of
the Company or one of its Affiliates ("you").


1. Award of Units
The Company hereby awards you the number of restricted stock units (“Units”) set
forth below, with respect to its common stock, par value $0.01 per share (the
“Stock”), subject to the terms and conditions of the Raytheon 2010 Stock Plan
(the “Plan”) and the vesting and other provisions of this Agreement. Subject to
the provisions hereof, each Unit represents the right to receive one share of
Stock (a “Share”) plus additional cash payments in lieu of dividends as
described in Section 5 below.


Total Number of Restricted Units                    
(the “Award”):                                Vesting Date/# Units
Vesting Schedule:
(Each period from the Award Date until the Vesting Date is a
“Restriction Period”.)


2. Acceptance of Award
This Award is not effective or enforceable until you properly acknowledge your
acceptance of the Award by completing the electronic acceptance as instructed
below no later than . If you do not properly acknowledge your acceptance of this
Award Agreement on or before , this Award will be forfeited.


Acceptance of this Award Agreement must be made only by you personally or by a
person acting pursuant to a power of attorney in the event of your inability to
acknowledge your acceptance due to your disability or deployment in the Armed
Forces (and not by your estate, your spouse or any other person). If you desire
to accept this Award, you must acknowledge your acceptance and receipt of this
Award Agreement electronically by going to and following the instructions for
acceptance on the website.


Assuming prompt and proper acknowledgement of your acceptance of this Award
Agreement as described above, this Award will be effective as of the Award Date.
Acceptance of this Award Agreement constitutes your consent to any action taken
under the Plan consistent with its terms with respect to this Award and your
agreement to be bound by the restrictions contained in Exhibit A attached hereto
(“Post-Employment Conduct”).


3. Vesting of Units on Continued Service
Subject to Sections 4, 5, and 8F below, if you are continuously employed by the
Company or an Affiliate from the Award Date until the Vesting Date noted above,
the Units associated with that Vesting Date shall vest and the restrictions on
those Units shall lapse.


4. Effect of Termination of Employment
Notwithstanding anything herein to the contrary, if (i) on the Award Date you
have attained at least the age of sixty (60) and have completed at least ten
(10) years of service and (ii) you cease to be an employee of the Company or an
Affiliate for any reason, other than for Cause, after the Award Date but prior
to the end of the Restriction Period, you will continue to vest in your Units
and dividend equivalents (as provided in Section 6 below) per the Vesting
Schedule, as if you remained employed by the Company or an Affiliate until the
end of the Restriction Period.


5. Effect of Death, Medical Leave of Absence, Disability or Change in Control.
Notwithstanding anything above to the contrary, the Units shall vest and
restrictions on the Units shall lapse as follows:


a)
immediately upon your death;



b)
in accordance with the Vesting Schedule in the event of (i) a Medical Leave of
Absence of at least one year or (ii) Disability; or

c)
immediately upon your termination of employment by reason of an Involuntary
Termination within two (2) years following a Change in Control, if in connection
with such Change in Control this Award was assumed, continued, substituted or
cancelled in exchange for cash payments subject to vesting (in which case such
cash payments shall become fully vested, subject to any escrow, holdback,
earn-out or similar provisions applicable to holders of Stock).







--------------------------------------------------------------------------------




6. Payment of Dividend Equivalents
The Company shall deliver to you evidence of ownership of the net number of
Shares equal to the number of vested Units reduced by the number of Shares
previously accelerated to pay taxes, if any, and the number of Shares necessary
to satisfy tax withholding obligations, both as described in Section 8F below as
soon as practicable after the Vesting Date applicable to the Units or after the
vesting of the Units pursuant to Section 5 above, if earlier. At any time
delivery of Shares in respect of Units is required under the preceding
sentences, you also shall be entitled to receive a cash payment in lieu of
dividends on the number of Shares those Units represent, if and to the extent
that the Board has approved a dividend for all Company shareholders during the
Restriction Period applicable to such Units. The dividend equivalent amount
shall be a cash payment based upon the number of Units vesting hereunder
multiplied by each quarterly per share dividend approved by the Board during the
Restriction Period applicable to such Units (or portion of the Restriction
Period preceding the Company’s delivery to you of the Shares). You will not be
entitled to any cash payment in lieu of dividends relating to Units covered by
this Award which are forfeited prior to vesting.


7. Post-Employment Conduct
Except where prohibited by law, by accepting this Award, you agree to the
Post-Employment Conduct restrictions contained in Exhibit A to this Award
Agreement.


8. Other Provisions
A.
Employer’s National Insurance Contributions - UK Recipients Only. The Company
has granted this Award on the terms that vesting is, if you are a resident of
the United Kingdom, conditional upon the Recipient agreeing to pay for any
secondary Class 1 National Insurance contributions arising in respect of the
Units awarded hereunder, by executing this Agreement or (if the Company so
determines) by completing and delivering to the Company prior to vesting a joint
election in respect of the same in a form approved by HM Revenue & Customs.



B.
No Guaranty of Future Awards.  This Award does not guarantee you the right to or
expectation of future Awards under the Plan or any future plan adopted by the
Company.



C.
No Rights as Shareholder.  You shall not be considered a shareholder of the
Company with respect to the Units until Shares are issued to you in payment of
the Units. Therefore, you have no right to vote the Units or to receive
dividends with respect to such Units except as provided in Section 6 above.



D.
No Rights to Continued Employment; Recipient Obligations. This Award shall not
be deemed to create a contract or other promise of continued employment with the
Company or an Affiliate and shall not in any way prohibit or restrict the
ability of the Company or an Affiliate to terminate your employment at any time
for any reason. This Award Agreement provides for certain obligations on your
part following the cessation of your employment with the Company or an Affiliate
and shall not, by implication or otherwise, affect in any way your obligations
to the Company or an Affiliate during the term of your employment by the Company
or an Affiliate, whether pursuant to written agreements between the Company and
you, the provisions of applicable Company policies that may be adopted from time
to time or applicable law or regulation.



E.
Restrictions on Transfer of Units. Until the vesting of, and lapse of the
restrictions applicable to, any Units and the delivery of Shares in payment
therefor, Units may not be sold, transferred, pledged, exchanged, hypothecated
or disposed of by you and shall not be subject to execution, attachment or
similar process.



F.
Taxes. Taxes may be assessed and/or withheld as required by law at applicable
United States federal, state and/or other tax rates (under the laws of the
jurisdictions in which you reside or that may otherwise be applicable to you)
with respect to Units, issuance of Shares and cash in lieu of dividends. The
Company will accelerate the vesting and payment of Units to pay your Federal
Insurance Contributions Act (FICA) tax on Units, the income tax withholding that
results from payment of your FICA tax, and your additional FICA tax and income
tax withholding attributable to the pyramiding of FICA tax and income tax
withholding due to the foregoing payments.



G.
Clawback. If you are an elected officer, in addition to any other remedies
available to the Company (but subject to applicable law), if the Board
determines that it is appropriate, the Company may recover (in whole or in part)
any payment made pursuant to this Award where: (1) the payment was predicated
upon achieving certain financial results that were subsequently the subject of a
restatement of Company financial statements filed with the Securities and
Exchange Commission; (2) the Board determines that you engaged in knowing or
intentional fraudulent or illegal conduct that caused or substantially caused
the need for the restatement; and (3) a lower payment would have been made to
you pursuant to the Award based upon the restated financial results. In any such
instance, the Company will, to the extent practicable, seek to recover from you
the amount by which the payment pursuant to the Award for the relevant period
exceeded the lower payment that would have been made based on the restated
financial results. The Company’s right of recovery applies to both the vested
and unvested portion of the Award.





2

--------------------------------------------------------------------------------




H.
Compliance with Section 409A of the Code. Notwithstanding anything in this
Agreement to the contrary, to the extent that this Agreement constitutes a
nonqualified deferred compensation plan to which Code Section 409A applies, the
administration of this Award (including time and manner of payments under it)
shall comply with Section 409A.



I.
Plan. All terms and conditions of the Plan are incorporated herein by reference
and constitute an integral part hereof. Any capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Plan.



J.
Notices. Notices required or permitted hereunder shall be in writing and shall
be delivered personally or by mail, postage prepaid, addressed to Raytheon
Company, 870 Winter Street, Waltham, Massachusetts 02451, Attention: Vice
President, Human Resources and Global Security, and, if to you, to your address
as shown on the Company's payroll records.



K.
Entire Agreement; Successors and Assigns. The Plan and this Award Agreement
constitute the entire agreement governing the terms of the Award to you. The
Award Agreement shall inure to the benefit of the Company’s successors and
assigns and may be assigned by the Company without your consent.



L.
Governing Law. This Award Agreement shall be governed by the law of the
Commonwealth of Massachusetts, without regard to its provisions governing
conflicts of law.

Your acceptance of this Award constitutes your agreement to the terms of this
Restricted Stock Unit Award Agreement.




RAYTHEON COMPANY






_____________________________________
Name:
Title:






3

--------------------------------------------------------------------------------




Exhibit A
Post-Employment Conduct
The Post Employment Conduct Restrictions (the “Restrictions”) attached as
Exhibit A to the Restricted Stock Unit Award Agreement (the “Award Agreement”)
with an Award Date of are agreed to in consideration of, among other things, the
grant of restricted stock units to      (“you”), under the Award Agreement
pursuant to the Raytheon 2010 Stock Plan (the “Plan”). Capitalized terms not
otherwise defined herein shall have the meaning ascribed to them in the Award
Agreement or the Plan. The following terms as used herein shall mean:
Authorized Company Representative means
;
Restricted Activity means any activity (A) in which you contribute your
knowledge, directly or indirectly, in whole or in part, as an employee,
consultant, agent or director or any other similar capacity that, in any such
case, involves or relates to products, services or solutions of a Restricted
Business that, directly or indirectly, compete with those of the Company; or (B)
that may require or involve disclosure of trade secrets, proprietary or
confidential information; and
Restricted Business means any business enterprise that operates in one or more
of the same markets as the Company including, but not limited to, the following
companies:
.
By accepting the Award, you agree as follows:
1. Consideration and Acknowledgement. You acknowledge and agree that the
benefits and compensation opportunities being made available to you under the
Award Agreement are in addition to the benefits and compensation opportunities
that otherwise are or would be available to you in connection with your
employment by the Company or an Affiliate and that the continued vesting of the
Award under Sections 4 and 5 of the Award Agreement is expressly made contingent
upon your agreements with the Company set forth in these Restrictions. You
acknowledge that the scope and duration of the Restrictions are necessary to be
effective and are fair and reasonable in light of the value of the benefits and
compensation opportunities being made available to you under the Award
Agreement. You further acknowledge and agree that as a result of the positions
you hold with the Company and the access to and extensive knowledge of the
Company’s confidential or proprietary information, employees, suppliers and
customers, the Restrictions are reasonably required for the protection of the
Company’s legitimate business interests. In addition, nothing herein is intended
to limit or restrict your ability to exercise any legally protected
whistleblower rights (including pursuant to Rule 21F under the Securities
Exchange Act of 1934).
2. Restrictions.
(a)    Covenant Not To Compete - Without the prior written consent of an
Authorized Company Representative, you agree that during any Restriction Period
following cessation of employment you will not engage in any Restricted Activity
for any: (i) Restricted Business; (ii) entity directly or indirectly
controlling, controlled by, or under common control with a Restricted Business;
and (iii) successor to all or part of the business of any Restricted Business as
a result of a merger, reorganization, consolidation, spin-off, split-up,
acquisition, divestiture, or similar transaction.
(b)    Non-Solicit - Without the prior written consent of an Authorized Company
Representative, you agree that during any Restriction Period following cessation
of employment you will not (i) interfere with any contractual relationship
between the Company or an Affiliate and any customer of, supplier or distributor
to, or manufacturer for the Company or an Affiliate to the detriment of the
Company or an Affiliate or (ii) induce or attempt to induce any person who is an
employee of the Company or an Affiliate to perform work or services for any
entity other than the Company or an Affiliate.
(c)    Protection of Confidential and Proprietary Information - You agree to
keep all confidential and proprietary information of the Company and its
Affiliates, including joint venture partners, strictly confidential except to
the extent disclosure is required by law or court order, and except to the
extent that such confidential and proprietary information has become public
through no fault of your own.


(d)    Cooperation in Litigation and Investigations - Following the date on
which you cease to be an employee of the Company or an Affiliate, you agree, to
the extent reasonably requested, to cooperate with the Company in any pending or
future litigation (including alternative dispute resolution proceedings) or
investigations in which the Company or Affiliates is a party or is required or
requested to provide testimony and regarding which, as a result of your
employment with the Company or an Affiliate, you reasonably could be expected to
have knowledge or information relevant to the litigation or investigation.
Notwithstanding any other provision of these Restrictions, nothing in these
Restrictions shall affect your obligation to cooperate with any governmental
inquiry or investigation or to give truthful testimony in court.




4

--------------------------------------------------------------------------------




3. Annual Validation of Compliance. You acknowledge and agree that you shall
confirm in writing to the Company, annually between January 1 and January 31,
your compliance with the restrictions set forth in Section 2 hereof. Failure to
provide such annual written confirmation may result in the forfeiture of any
unvested Units.


4. Result of Breach of Section 2 or Section 3. In the event that you breach any
of the covenants or agreements in Section 2 or Section 3 hereof, to the extent
your Units have not fully vested, all of your remaining rights, title or
interest in the Award and any accrued dividend equivalents with respect thereto,
shall cease.


5. Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of these Restrictions shall be enforced to the fullest extent
permissible. Accordingly, if any particular provision of these Restrictions is
adjudicated to be invalid or unenforceable, the Award Agreement shall be deemed
amended to delete the portion adjudicated to be invalid or unenforceable, such
deletion to apply only with respect to the operation of this provision in the
particular jurisdiction in which such adjudication is made.
These Restrictions are effective as of the acceptance by you of the Award of
Units under this Award Agreement and is not contingent on the vesting of your
Units.






5